Appeals from a judgment of the Supreme Court at Special Term, dated August 27, 1976 in Albany County, which granted petitioner’s application to validate his petition designating him as a candidate for the public office of State Senator, 57th Senatorial District, in a Democratic Party primary election. Appeals from an order of the Supreme Court at Special Term, dated September 3, 1976 in Albany County, which denied a *592motion to vacate the judgment validating petitioner’s designating petition. We find the contentions'of appellants on these appeals unpersuasive. Judgment and order affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.